Citation Nr: 0121247	
Decision Date: 08/21/01    Archive Date: 08/27/01

DOCKET NO.  95-06 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Evaluation of cystic intertrigo of the groin area and gluteal 
cleft, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran served on active duty from October 1974 to April 
1986.

This case comes before the Board of Veteran's Appeals (the 
Board) on appeal from a November 1993 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which granted service connection for 
cystic intertrigo affecting the groin and gluteal cleft and 
assigned a 10 percent rating effective February 17, 1993.  In 
December 1998, the veteran testified at a personal hearing 
before the undersigned member of the Board at the RO.

In a May 1999 decision, the Board denied service connection 
for residuals of a penile Staphylococcus aureus infection, 
and also denied higher ratings for left ear hearing loss, 
tuberculosis pleurisy, otitis media with tinnitus status post 
tympanoplasty and mastoidectomy, and a separate rating for 
tinnitus.  The matter of a higher rating for cystic 
intertrigo was remanded to the RO.  


FINDING OF FACT

Intertrigo of the groin area and the gluteal cleft, in its 
active stage, is productive of itching and erythematous 
scaling plaques of the groin area, a non-exposed area.  
Intertrigo is not productive of constant exudation or 
constant itching, extensive lesions, or marked disfigurement 
nor does it cause occupational impairment.  



CONCLUSION OF LAW

Intertrigo of the groin area and gluteal cleft is no more 
than 10 percent disabling.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 4.7, 4.118, Part 4, Diagnostic Code 7806 
(2000).  


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-97 (2000) (to be codified as 
amended at 38 U.S.C. §§ 5102 and 5103).  The record shows 
that the veteran was notified in the November 1993 rating 
decision of the reasons and bases for the denial of his 
claim.  He was further notified of the same in the August 
1998 statement of the case and in the September 2000 
supplemental statement of the case.  That is the key issue in 
this case, and the rating decision, as well as the statement 
of the case and supplemental statement of the case, informed 
the veteran of what evidence was needed to substantiate his 
claim.  The Board concludes the discussions in the rating 
decision, statement of the case, and supplemental statement 
of the case, sent to the veteran informed him of the 
information and evidence needed to substantiate this claim 
and complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. 
§ 5103A).  The veteran testified at a personal hearing before 
the undersigned member of the Board.  The record was 
thereafter held open for him to submit additional evidence.  
A recent examination report was received.  Although the 
veteran indicated that he had received treatment at a private 
facility, he failed to return to appropriate release form for 
those records to be obtained.  In a July 1999 VA letter, he 
was specifically advised to return this form.  While VA has a 
duty to assist veteran in the development of his claim, that 
duty is not "a one-way street."  If a claimant wishes help, 
he cannot passively wait for it.  See Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991), aff'd on reconsideration, 1 Vet. 
App. 406 (1991).  In this case, the Board finds that VA has 
done everything reasonably possible to assist the veteran.  
There is sufficient evidence of record to decide his claim 
properly.  Furthermore, during the hearing, the possibility 
of additional evidence was explored and the submission of 
additional evidence was suggested.  The file was held open 
for the submission of evidence.  This complies with VCAA and 
38 C.F.R. § 3.103 (2000).

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  

As noted, in this case, even though the RO did not have the 
benefit of the explicit provisions of the VCAA, VA's duties 
have been fulfilled.  Moreover, as the Board finds that the 
directives of VCAA have been complied with regarding VA's 
duties to notify and to assist the veteran, the Board finds 
that the veteran has not been prejudiced by the Board's 
consideration of the merits of his claim, as set forth below.  
See Bernard v. Brown, 4 Vet. App. 384 (1993) [when the Board 
addresses in its decision a question that has not been 
addressed by the RO, it must consider whether the veteran has 
been given adequate notice to respond and, if not, whether he 
has been prejudiced thereby].  For the reasons previously set 
forth, the Board believes that the veteran has been given 
ample opportunity to provide evidence and argument in support 
of his claim.  In short, the Board finds that the veteran has 
been given adequate notice of the need to submit evidence or 
argument and that he is not prejudiced by this decision. 


Background

During service, the veteran was diagnosed as having cystic 
acne and intertrigo.  Following his discharge from service in 
April 1986, the veteran received VA outpatient treatment in 
the 1990's for intertrigo.  Specifically, in January 1993, he 
was treated by VA for a chronic inguinal rash.  In April 
1993, the veteran reported that he used "Cortizon 10" 
rather than Hydrocortisone and indicated that he used the 
topical cream daily.  

In June 1993, the veteran was afforded a VA skin examination.  
At that time, the veteran complained of a pruritic groin.  
Physical examination revealed erythematous scaling plaques of 
the groin area.  A potassium hydroxide (KOH) test was 
negative.  The diagnosis was intertrigo.  The examiner 
recommended that the veteran use Hydrocortisone 1% percent 
cream.  He was told to return to the VA clinic for a recheck.  
Thereafter, in June 1993, at the time of his recheck, it was 
noted by VA that the veteran was using Hydrocortisone.

In November 1993, the RO granted service connection for 
intertrigo and assigned a 10 percent rating effective 
February 17, 1993.  The veteran appealed the assigned rating. 

Thereafter, an outpatient treatment record dated in October 
1993 was received which showed that the veteran was seen by 
VA as an outpatient and it was noted that his intertrigo had 
resolved.  

In December 1998, the veteran testified at a personal hearing 
before the undersigned member of the Board at the RO.  At 
that hearing and in correspondence of record, the veteran 
presented his contentions.  He asserted that he used 
Cortisone 10% cream for his skin disorder twice a day in the 
groin area.  The veteran related that he had five scars on 
the back side of his penis due to the skin disorder.  The 
veteran related that his penis had become red and inflamed in 
the area affected by the skin disorder and that the skin 
itself was thin.  He reported that he went to a private 
physican for treatment.  The veteran related that the skin 
had become ulcerated and that he was unable to wear underwear 
because of rubbing and chafing.  

Thereafter, a medical report from Mullikin Medical Centers 
was received, dated in May 1998.  In that report, it was 
noted that the veteran complained of scarring of the penis 
and of spreading of his skin disorder.  It was noted that the 
veteran had increased jock itch, but no bleeding.  

In May 2000, the veteran was examined by the Green Medical 
Group.  At that time, the veteran reported having periodic 
eruptions of his skin disorder on his penis.  At present, he 
reported that his skin disorder was improved.  Physical 
examination of the groin area revealed faint erythema on his 
genitoinguino crural folds and intergluteal cleft.  His penis 
was not involved.  There was no ulceration, exfoliation, or 
crusting.  There was no associated systemic or nervous 
manifestations.  A photograph accompanied the examination 
report which confirmed the reported findings.  The diagnoses 
were cystic intertrigo of the groin area, currently in 
remission, and mild inverse intertriginous and pruritic 
psoriasis.  The examiner noted that the established diagnosis 
of cystic intertrigo of the groin area was currently in 
remission and there was no evidence of such at this time.  
The veteran also denied having eruptions in the penile area 
at the time.  The examiner indicated that the clinical 
findings were most consistent with mild inverse 
intertriginous and pruritic psoriasis, which represented a 
new and separate diagnosis.  The areas of involvement showed 
increased post inflammatory pigmentation.  The examiner noted 
that the veteran's general health was good, he was employed 
as a security officer, and that his skin disorder of the 
groin had no impact on his activities of daily living and 
usual occupation.  

As noted above, during his personal hearing, the veteran 
indicated that he had received treatment at a private 
facility.  In a July 1999 VA letter, he was specifically 
advised to return a medical release form so that his records 
could be obtained.  The record was held open for these 
medical records to be obtained; however, the veteran failed 
to provide the medical release form.  

Analysis

Before proceeding with its analysis of the veteran's claim, 
the Board finds that some discussion of Fenderson v. West, 12 
Vet. App 119 (1999) is warranted.  In that case, the Court 
emphasized the distinction between a new claim for an 
increased evaluation of a service-connected disability and a 
case (such as this one) in which the veteran expresses 
dissatisfaction with the assignment of an initial disability 
evaluation where the disability in question has just been 
recognized as service-connected.  VA must assess the level of 
disability from the date of initial application for service 
connection and determine whether the level of disability 
warrants the assignment of different disability ratings at 
different times over the life of the claim-a practice known 
as "staged rating."  

The Board's review reflects that the veteran's disability has 
not significantly changed and that a uniform rating is 
appropriate in this case given the nature of the veteran's 
skin disorder.  In that regard, the Board is aware of the 
decision of the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") in 
Ardison v. Brown, 6 Vet. App. 405, 408 (1994), a case which, 
like this one, concerned the evaluation of a service-
connected disorder which fluctuated in its degree of 
disability, that is, a skin disorder which had "active and 
inactive stages" or was subject to remission and recurrence.  
The Court remanded that case for the VA to schedule the 
veteran for an examination during an "active" stage or 
during an outbreak of the skin disorder.  Ardison, at 408; 
see also Bowers v. Derwinski, 2 Vet. App. 675, 676 (1992) 
[holding that "it is the frequency and duration of the 
outbreaks and the appearance and virulence of them during the 
outbreaks that must be addressed."].  Thus, the frequency, 
duration, and outbreaks of skin disease exacerbations must be 
addressed and the skin disorder should be considered, 
whenever possible, at a time when it is most disabling.  
Bowers; Ardison.  The Board further notes that the Court in 
Ardison determined that occupational impairment is the 
primary component of the disability rating, which represents, 
as far as can practicably be determined, the average 
impairment in earning capacity resulting from a disability.  
Id.; see also 38 C.F.R. § 4.1.

In this case, there are VA medical records, to include a VA 
examination, showing the veteran's skin disorder in its 
active stage and the recent examination shows the skin 
disorder in its inactive stage.  Pursuant to the directives 
of the Court, the Board will consider all the evidence.  

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  Under 38 C.F.R. § 4.31, it is provided that 
where the schedule does not provide a zero percent evaluation 
for a diagnostic code, a zero percent evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met.  The rating schedule provides that when an 
unlisted disability is encountered, it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.  The veteran's entire history is reviewed when 
making disability evaluations.  See generally, 38 C.F.R. 4.1 
(1999); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

The veteran's cystic intertrigo of the groin and gluteal 
cleft has been rated under Diagnostic Code 7806.  Diagnostic 
Code 7806 provides that a 10 percent rating is warranted for 
skin disability with exfoliation, exudation, or itching, if 
involving an exposed surface or extensive area.  A 30 percent 
rating is provided for constant exudation or constant 
itching, extensive lesions, or marked disfigurement.  A 50 
percent rating is granted when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if the skin is exceptionally repugnant.

In order for a higher rating to be warranted, the veteran's 
cystic intertrigo of the groin and gluteal cleft would have 
to be productive of constant exudation or constant itching, 
extensive lesions, or marked disfigurement.  In this case, 
the veteran's service-connected cystic intertrigo of the 
groin and gluteal cleft does not meet the criteria for a 
higher rating.  The June 1993 VA examination, performed while 
the skin disorder was active, showed erythematous scaling 
plaques of the groin area.  The KOH test was negative.  The 
examination did not show that the veteran had constant 
exudation or constant itching.  In that regard, it is 
apparent that the skin disorder caused itching, but there is 
no evidence that it was constant.  Likewise, while the 
veteran has some apparent scarring, it is not the equivalent 
of extensive lesions and does not cause marked disfigurement.  
In addition, there is no evidence that even when the skin 
disorder was inactive, that it caused any occupational 
impairment.  

The current 10 percent rating contemplates cystic intertrigo 
of the groin and gluteal cleft with exfoliation, exudation, 
or itching, if involving an exposed surface or extensive 
area.  During its active stage, the cystic intertrigo of the 
groin and gluteal cleft may be productive of these 
manifestations.  The Board notes that the veteran's cystic 
intertrigo of the groin and gluteal cleft is on non-exposed 
areas.  In addition, there is no medical evidence of 
exudation or itching constant.  Rather, when examined in May 
2000, it was specifically determined that the cystic 
intertrigo was in remission and that the other diagnosis was 
a separate diagnosis.  The effects of a nonservice-connected 
condition may not be considered in the evaluation of the 
cystic intertrigo of the groin and gluteal cleft.  38 C.F.R. 
§ 4.14 (2000).  Similarly, when seen in October 1993, it was 
determined that the intertrigo had resolved.  The 1993 and 
2000 examinations (disclosing resolved or in remission 
findings) establish that exudation and itching are not 
constant.  

In determining whether a higher rating is warranted for 
cystic intertrigo of the groin and gluteal cleft, VA must 
determine whether the evidence supports the veteran's claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether a preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(a) (West 1991); Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  The Board finds that the most probative 
evidence of the degree of the veteran's impairment consists 
of the medical evidence and that such evidence is more 
probative than his own lay statements, even if sworn.  In 
light of the above, the Board finds that the preponderance of 
the evidence is against his claim for a higher rating for 
cystic intertrigo of the groin and gluteal cleft.  


Exraschedular Consideration

Review of the record does not reveal that the RO expressly 
considered referral of the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) (2000).  This regulation provides that 
to accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The Court has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance, however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. § 
3.321(b)(1) only where circumstances are presented which the 
Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.  VAOPGCPREC. 6-96 (1996).  There is no 
evidence of hospitalization during the appeal period and an 
examiner has determined that there is no occupational 
impairment.



ORDER

An evaluation in excess of 10 percent for cystic intertrigo 
of the groin and gluteal cleft is denied.  



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

